Citation Nr: 1508921	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  13-13 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, secondary to herbicide exposure.

2. Entitlement to service connection for diabetic neuropathies, claimed as peripheral neuropathy, secondary to herbicide exposure.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to August 1972.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's service connection for diabetes mellitus and peripheral neuropathy.

In January 2014, the Veteran testified via videoconference before the undersigned Veterans Law Judge (VLJ), seated at the Board's Central Office in Washington, D.C. Review of the VA paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically, the transcript of the January 2014 Board hearing. 


FINDINGS OF FACT

1. The Veteran did not set foot in the Republic of Vietnam and did not serve on a ship that operated in the inland waterways of the Republic of Vietnam during service.
 
2. There is no probative evidence indicating that the Veteran was exposed to herbicides during service.
 
3. The Veteran's diabetes mellitus and diabetic neuropathies, claimed as peripheral neuropathy, were not present in service or until many years thereafter.


CONCLUSIONS OF LAW

1. Diabetes mellitus was not incurred in or aggravated by service, nor may it be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2. Diabetic neuropathies, claimed as peripheral neuropathy, were not incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 1110, 1113, 1116 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations delineate VA's duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). Proper VCAA notice must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA requires that the VA provides notice, before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits, of all five elements necessary to substantiate a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007). Notice must be provided to a claimant. 

An August 2010 letter, sent prior to the initial unfavorable rating decision in July 2011, advised the Veteran of the evidence and information necessary to substantiate his claim and to establish a disability rating and an effective date. The same letter advised the Veteran of his and VA's respective responsibilities in obtaining evidence and information. VA has satisfied its duty to notify the Veteran.

VA also has a duty to assist, to include procuring, or assisting a claimant in procuring, service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R.        § 3.159. The Veteran's STRs, VA treatment records, and identified and authorized private treatment records have been obtained and considered. The Veteran has not properly identified or authorized any additional outstanding records that have not been obtained. 

In this regard, the Board notes that by a February 2011 letter from the RO, the Veteran was informed that one of his forms authorizing VA to obtain his private treatment records did not contain complete addresses for the providers listed, specifically, Dr. Bailey. The Veteran did not respond to the letter, however, he supplemented the record with additional authorization forms in favor of other providers and relevant private treatment records from Dr. Bailey, as well as other providers. Also, the Veteran, during his January 2015 Board hearing, reported that he was in receipt of disability benefits from the Social Security Administration (SSA). Records upon which the SSA's decision are not associated with the claims file, however, during the Board hearing, the Veteran asserted that only his VA treatment records were used by SSA in its decision to award disability benefits. As the Veteran's VA treatment records are associated with the claims file, a remand for the purpose of obtaining his SSA records is not required. 

In determining whether a VA examination should be provided or a medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). In this case, the Board has determined that a VA examination or medical opinion is not required. In essence, the Veteran asserts that his disabilities are related to service on the basis that he was exposed to herbicides. He has not asserted that any other aspect of service is responsible for his disabilities. As will be discussed below, there is no probative evidence that the Veteran was exposed to herbicides during service; thus, there is no evidence establishing an in-service event, injury, or disease, with which his disabilities may be attributed. 

As noted above, the Veteran was afforded a hearing in which he presented oral argument in support of his claim. A VLJ who chairs a hearing shall fulfill two duties, fully explain the issues and suggest the submission of evidence that may have been overlooked. 38 C.F.R. § 3.103(c)(2) (2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010). At the hearing, the VLJ asked specific questions concerning the elements that were lacking in order to substantiate the Veteran's service connection claim, including queries directed at his treatment history and potential sources of records. The Veteran volunteered the salient details of his service including his claimed exposure to herbicides. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the Veteran's claims. VA's duty to assist has been satisfied.

II. Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein. 38 U.S.C.A. § 1110; 38 C.F.R.   § 3.303(a). Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

A Veteran who, during active military service, served in the Republic of Vietnam between January 1962 and May 1975 shall be presumed to have been exposed to herbicide agents, including Agent Orange. 38 U.S.C.A. § 1116(a)(3); 38 C.F.R.     §§ 3.307, 3.309. Veterans exposed to herbicides are presumed service-connected for certain conditions, including diabetes mellitus and early onset peripheral neuropathy, even if there is no record of such disease during service. 38 U.S.C.A.    § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e). To qualify for entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.307, the disability must become manifest to a degree of 10 percent or more at any time after service. 38 C.F.R. § 3.307(a)(6)(ii). 

"Service in the Republic of Vietnam" includes service in the inland waterways of Vietnam and excludes veterans who served aboard ships operating in Vietnam's offshore waters unless the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii). Service on a deep-water naval vessel off the shores of Vietnam without proof of actual duty or visitation in the Republic of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) (West 2002). Service in the Republic of Vietnam is interpreted as requiring service on the landmass of Vietnam. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). "Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance. Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated. VA has also compiled a list of Navy and Coast Guard ships, including "blue water" ships that were associated with service in Vietnam and exposure to herbicide agents.

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation. Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Diabetes mellitus is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies. Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303(b). 

Additionally, where a Veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus or organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and degree of his recurrent symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing. See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

III. Analysis

The Veteran maintains that his diabetes mellitus and diabetic neuropathies, claimed as peripheral neuropathy, are due to exposure to herbicides, specifically Agent Orange, which occurred while he was serving on board the USS John Paul Jones during from January 1972 to June 1972. The Veteran does not contend that he ever set foot in the Republic of Vietnam but instead maintains that he was exposed to herbicides due to the proximity of the ship to the shores of Vietnam during operations, and/or due to handling enemy ordnances that landed aboard ship that were contaminated with herbicides, and/or wiping down the ship after it became dusty with a substance he believed to an herbicide. 

The National Personnel Records Center (NPRC), in a September 2010 response, indicated that the USS John Paul Jones was a destroyer and was in the official waters of the Republic Vietnam from March 5, 1972, to March 23, 1972, from April 7, 1972, to May 3, 1972, from May 22, 1972, to June 11, 1972, and from June 22, 1972, to June 23, 1972. The NPRC could not confirm in-country service. In a February 2011 Memorandum, the RO reported that the United States Army and Joint Services Records Research Center (JSRRC) had reviewed numerous official military documents, ships histories, deck logs, and other sources, and determined that there was no evidence that ships transported herbicides from the Unites States to the Republic of Vietnam, that ships operating off the coast of the Republic of Vietnam used, stored, tested, or transported herbicides, or that a shipboard Veteran was exposed to herbicides based on contact with aircraft that flew overheard or equipment that was used in the Republic of Vietnam. As noted previously, the VA Adjudication Procedure Manual includes a compiled list of "blue water" naval ships that operated in "brown water" sufficient to allow for a finding of a presumption of exposure to herbicide agents. The updated list as of January 2014 includes multiple destroyer-class ships, but the USS John Paul Jones is not among them. 

As such, without evidence that he served on or visited the Vietnamese landmass or its inland waterways, the Veteran is not entitled to the presumption of herbicide exposure afforded to Veterans who served in the Republic of Vietnam. 

Further, the Veteran is competent to report handling enemy ordnances that landed aboard his ship and wiping down the ship after it became dusty, as he has personal knowledge of such. Layno, 6 Vet. App. 465, 470. There is no evidence that he is not credible in this regard. However, the Board finds that the Veteran is not competent to determine that enemy ordnances were contaminated with herbicides or that the dusty substance he wiped off of his ship was an herbicide. There is no evidence that he had personal knowledge of such, as it appears that his statements in this regard represent his beliefs or assumptions. Id.  His statements in this regard, as they lack competence, are not probative evidence indicating that he was exposed to herbicides during service. 

In light of the foregoing, the Board finds that the probative evidence of record is against the Veteran's claim that he was exposed to herbicides while in service and therefore that he cannot be presumed to be service-connected for diabetes mellitus, or service connected for diabetic neuropathies, claimed as peripheral neuropathy, as secondary to herbicide exposure. 

The Veteran does not contend, and the evidence of record does not show, complaints, diagnosis, or treatment of diabetes mellitus or diabetic neuropathies during service, or complaints, diagnosis, or treatment of either disease within one year of separation from service. The Veteran asserts that he was first diagnosed with diabetes mellitus in 2001 and diagnosed with peripheral neuropathy in 2008, and he has not alleged any symptoms or manifestations of diabetes mellitus or peripheral neuropathy occurring on a chronic or continuous basis since his separation from service. Therefore, the Board finds that entitlement to service connection for diabetic neuropathies, claimed as peripheral neuropathy, or for diabetes mellitus on a direct or presumptive basis as a chronic disease is not warranted. See 38 C.F.R. §§ 3.303(a), (b), 3.309(a).

In conclusion, the Board finds that the weight of the evidence is against a finding of service connection for diabetes mellitus and diabetic neuropathies, claimed as peripheral neuropathy, including, as due to herbicide exposure. In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).













							(Continued on the next page)

ORDER

Service connection for diabetes mellitus, secondary to herbicide exposure, is denied.

Service connection for diabetic neuropathies, claimed as peripheral neuropathy, secondary to herbicide exposure, is denied.




____________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


